Case: 4:18-cr-00552-JG Doc #: 67 Filed: 06/26/20 1 of 4. PageID #: 504


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                     :
UNITED STATES OF AMERICA,                            :          CASE NO. 4:18-cr-00552
                                                     :
               Plaintiff,                            :          OPINION & ORDER
                                                     :          [Resolving Doc. 55]
vs.                                                  :
                                                     :
ARMANDO MINES,                                       :
                                                     :
               Defendant.                            :
                                                     :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Armando Mines requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposed Mines’s petition. 2

           For the reasons stated below, the Court GRANT Mines’s motion for compassionate

release.

      I.         Background
           On November 29, 2018, Defendant Mines pleaded guilty to one count of

possession of contraband in prison, in violation of 18 U.S.C. § 1791(a)(2). 3 On April 30,

2019, this Court sentenced Mines to 16-months imprisonment with credit for time served,

but consecutive to his previous sentence. The Court also ordered Mines to serve three

years of supervised release. 4




           1
           Doc. 55, 57. Mines filed his original petition pro se, but filed another motion and a sealed supplement with
counsel. Docs. 58, 61. Mines then filed a notice of his Pattern assessment’s reduction from medium to low and an
additional supplement pro se. Docs. 62, 64.
         2
           Doc. 56, 63.
         3
           Doc. 37.
         4
           Doc. 46.
Case: 4:18-cr-00552-JG Doc #: 67 Filed: 06/26/20 2 of 4. PageID #: 505

Case No. 4:18-cr-552
Gwin, J.

          On April 27, 2020 Mines filed the instant motion for compassionate release. 5

          For the following reasons, the Court GRANTS IN PART Mines’s motion for

compassionate release.

    II.       Discussion
          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon a motion from a

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 6

          Mines states that he requested compassionate release in an email on April 14, 2020,

a copy of which he submitted as an exhibit. 7 The Government argues that the Warden

never received this request. 8 However, in an email between the federal public defender

and Mines’s prison unit manager, submitted as an exhibit, the unit manager confirmed that

the Warden replied to Mines’s email requesting compassionate release and advised Mines

to submit a request through his Unit Team. 9

          Neither the compassionate release statute, nor the Bureau of Prison’s own program

statement regarding compassionate release procedures, 5050.50, require inmates to

request compassionate release through a unit team. 10 In fact, both reference an inmate’s

submission of such requests to the warden.

          Because more than 30 days have expired since Mines asked the Warden for


          5
           Doc. 55.
          6
           18 U.S.C. § 3582(c)(1)(A)(i).
         7
           Doc. 55-1.
         8
           Doc. 56.
         9
           Doc. 58-1.
         10
            18 U.S.C. § 3582(c)(1)(A); Program Statement 5050.50: Compassionate Relesase/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), Federal Bureau of Prisons (Jan. 17, 2019),
https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

                                                        -2-
Case: 4:18-cr-00552-JG Doc #: 67 Filed: 06/26/20 3 of 4. PageID #: 506

Case No. 4:18-cr-552
Gwin, J.

compassionate release, he has satisfied the exhaustion requirement.

          B. Eligibility
          To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”11 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 12 Under the compassionate

release statute, the Court may “reduce the term of imprisonment and impose a term of

probation or supervised release with or without conditions that does not exceed the

unserved portion of the original term of imprisonment.” 13

          Mines argues that he suffers from medical conditions that put him at higher risk of

serious medical consequences, including death, if he contracts COVID-19. Specifically, he

states that he suffers from and takes medication for hypertension. 14

          Mines’s health status, in conjunction with the fact that FCI Coleman Low has had

cases of COVID-19, present extraordinary and compelling reasons that justify the grant of

compassionate release. 15 Because Mines is at a greater risk for medical complications if he

contracts the virus, Mines’s health and life are in serious danger if he continues to serve his

sentence at Coleman. Moreover, granting compassionate release here accords with 18

U.S.C. § 3553(a) and the Sentencing Commission’s policy statements.

   III.          Conclusion
          For the foregoing reasons, the Court GRANTS Mines’s request for compassionate



          11
               18 U.S.C. § 3582(a)(1)(A).
          12
               Id.
          13
               Id.
          14
               Docs. 61-1, 64-1.
          15
               Commentary to FSG § 1B1.13.

                                                -3-
Case: 4:18-cr-00552-JG Doc #: 67 Filed: 06/26/20 4 of 4. PageID #: 507

Case No. 4:18-cr-552
Gwin, J.

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court orders that Mines shall serve his

remaining months of imprisonment on supervised release. The conditions of that

supervised release include those originally imposed at Mines’s sentencing, with the

additional requirement of home incarceration with electronic monitoring. After Mines’s

period of supervised release with home confinement expires, it is to be followed by the

three years of supervised release imposed at Mines’s sentencing, under the supervised

release terms of his original sentence. 16

       Furthermore, the Court orders BOP to take measures, including a 14-day pre-transfer

quarantine and testing, to ensure that Mines is free of COVID-19 prior to his release.



IT IS SO ORDERED.


Dated: June 26, 2020                               s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




       16
            Doc. 47.

                                             -4-
